Citation Nr: 0425181	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  02-19 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a dental disorder 
for purposes of an award of disability compensation benefits.

2.  Entitlement to service connection for a disorder 
manifested by joint pain, excluding the right thumb.

3.  Entitlement to service connection for a disorder 
manifested by elevated triglycerides and cholesterol.


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to July 
1969 and from September 1969 to March 1973.

The instant appeal arose from a December 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Louisville, Kentucky, which denied claims for 
service connection for a dental disorder, joint pain, and 
elevated triglycerides and cholesterol.


FINDINGS OF FACT

1.  Periodontal disease is not a disability within the 
meaning of applicable VA law providing compensation benefits.

2.  Other than the veteran's service-connected degenerative 
joint disease of the right thumb, no competent evidence has 
been submitted to show a current disorder manifested by joint 
pain, or that such a disorder is related to active military 
service or to exposure to herbicides in service and or to a 
service-connected disability.

3.  Other than the veteran's service-connected coronary 
artery disease, no competent medical evidence has been 
submitted showing that the veteran has a current disability 
manifested by, or attributable to, elevated triglycerides or 
cholesterol.  Elevated triglycerides or elevated cholesterol 
are not disabilities within the meaning of applicable VA law 
providing compensation benefits.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
dental disorder diagnosed as periodontal disease, for 
purposes of an award of disability compensation benefits, 
lacks legal merit.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.381(a) (2003); 38 C.F.R. §§ 3.382(c), 4.149 (1998).

2.  A disability manifested by joint pain was not incurred in 
or aggravated by the veteran's active military service or by 
exposure to herbicides in service and is not due to any 
service-connected disability.  38 U.S.C.A. §§ 1110, 1116, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307(a)(6), (d), 3.309(e), 3.310 (2003).  

3.  Other than the veteran's service-connected coronary 
artery disease, a disability manifested by elevated 
triglycerides or cholesterol was not incurred in or 
aggravated by the veteran's active military service or by 
exposure to herbicides in service and is not due to any 
service-connected disability, and a claim for service 
connection for elevated triglycerides or cholesterol in and 
of themselves lacks legal merit.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and provides an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

The Board finds that the veteran was provided proper VCAA 
notice with respect to the claims at issue in this case.  The 
veteran was provided with a VCAA letter dated April 24, 2001.  
That letter was provided after the initial adjudication of 
the claims; however, the claims were first adjudicated prior 
to the enactment of the VCAA.  The April 2001 letter provided 
content complying notice to the claimant regarding what 
information and evidence was needed to substantiate his 
service connection claims, as well as what information and 
evidence must be submitted by him, and what information and 
evidence will be obtained by VA.  The letter advised him what 
evidence was needed to establish entitlement to service 
connected compensation benefits.  The letter advised him that 
VA would attempt to get any relevant medical, employment, or 
federal records which he identified and informed him that he 
needed to provide evidence which establishes a relationship 
between the recent complaints of joint pain and any disease 
or injury during military service.  In this way, the April 
2001 letter also contained the "fourth element".  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

With respect to the VA's duty to assist, the veteran has 
provided written statements supporting his contentions.  VA 
has also developed the veteran's service medical records, his 
VA treatment records, and private treatment records 
adequately identified by the veteran.  The veteran has not 
identified any additional pertinent evidence.  The Board is 
not aware of a basis for speculating that relevant evidence 
exists that VA has not obtained or attempted to obtain.  The 
duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d)(1).  In this 
case, the veteran was provided with a VA joints examination 
in March 2003.  Thus, the Board finds that VA has satisfied 
the duty to assist the veteran.  

With regard to the dental and elevated triglycerides and 
elevated cholesterol claims, in a case such as this, where 
there is no legal basis for those claims or undisputed facts 
render the claimant ineligible for the claimed benefit, VA is 
not required to assist the claimant or to provide notice of 
the information and evidence necessary to substantiate a 
claim.  VAOPGCPREC. 5-2004 (June 23, 2004).
 
In the circumstances of this case, additional efforts to 
assist or notify him in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  
service medical records, private medical records, VA 
treatment records, VA examination reports, and his 
contentions.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, all the evidence submitted by the 
veteran or on his behalf.  Rather, the Board's analysis will 
focus specifically on what the evidence shows, or does not 
show, on these claims. 

Service connection requires evidence that a disease or 
disorder was incurred in or aggravated during service or that 
the disease or disorder is otherwise attributable to service.  
38 U.S.C.A. § 1131 (West 2002).  If a disability is not shown 
to be chronic during service, service connection may 
nevertheless be granted when there is continuity of 
symptomatology post-service.  38 C.F.R. § 3.303(b) (2003).  
Service connection may also be granted for disease or 
disability, which is diagnosed after discharge from service, 
when all of the evidence establishes that such disease, or 
disability was incurred during service.  38 C.F.R. § 3.303(d) 
(2003).  Service connection is also warranted where the 
evidence shows that a chronic disability or disorder has been 
caused or aggravated by an already service-connected 
disability.  38 C.F.R. § 3.310 (2003).

Further, certain chronic diseases, including arthritis, may 
be presumed to have been incurred during service if they are 
manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  In addition, 
the law provides a rebuttable presumption of service 
connection for certain diseases which become manifest after 
separation from service for veterans, like the appellant, who 
served in the Republic of Vietnam during the Vietnam era.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
(d), 3.309(e) (2003).  The Secretary of the VA, under the 
authority granted by the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides, such as Agent Orange, used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for conditions for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
Notice, 61 Fed. Reg. 41,442 (1996).  The Board notes that 
none of the veteran's claimed conditions are included in the 
specific list provided under the aforementioned laws.

The United States Court of Appeals for the Federal Circuit 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1040 (1994).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Dental disorder

The appellant contends, in substance, that he has a current 
dental disorder as a result of his service-connected diabetes 
mellitus which in turn is due to exposure to herbicides when 
he was stationed in the Republic of Vietnam during service.  
During his June 2003 dental examination, he stated that he 
believed that he had to have all his teeth extracted due to 
his service-connected diabetes mellitus.  

The June 2003 VA dental examiner noted that the claims folder 
had been reviewed and that no history of trauma or injury to 
the oral cavity, maxilla or mandible was found.  The veteran 
reported no history of trauma to the teeth, bone or tissue 
loss, or extraction of the teeth due to injury.  Service 
medical records revealed that several teeth were extracted 
during service.  X-rays also revealed carious teeth and 
collapsed posterior occlusion because of several missing 
posterior teeth.  The veteran reported that he had most of 
his teeth when he was released from service.  The examination 
report noted that the veteran had his remaining teeth 
extracted in February 2001 due to advanced periodontal 
disease and caries.  Thereafter, complete dentures were 
fabricated.  The extractions and denture treatment was 
performed at the Lexington, Kentucky VA Medical Center (MC).  
The Board notes that a January 2001 VA treatment record notes 
that the veteran has Class VI eligibility for VA dental 
treatment.  38 C.F.R. § 17.161(j) (2003).  The veteran had no 
complaints with regard to his dentures.

Physical examination revealed no temporomandibular joint 
abnormalities and no functional impairment due to loss of 
motion or loss of masticatory function.  There was no loss of 
speech capacity and no evidence of intraoral or intraalveolar 
pathology.  In summary, the examiner noted that "advanced 
periodontal disease was most often the product of long-term 
effects of poor oral hygiene, lack of adequate dental care, 
and genetic factors."  The examiner noted that "[p]atients 
with diabetes mellitus have an increase [sic] susceptibility 
to the development of gingivitis and periodontitis secondary 
to altered host defenses, lower resistance to infection and 
decreased affectiveness [sic] of the healing process."  The 
examiner opined that "[c]onsidering most studies it is 
reasonable to conclude that in some cases diabetes maybe 
[sic] considered a small contributing factor in periodontal 
disease but definitely not a causative factor."

Board notes that the regulations pertinent to dental claims 
were amended during the pendency of this claim.  See 64 Fed. 
Reg. 30392 et seq. (June 8, 1999).  The old regulations, 
those in effect prior to June 8, 1999, provide that treatable 
carious teeth, replaceable missing teeth, and periodontal 
disease are not disabling conditions and may be considered 
service-connected solely for purposes of establishing 
eligibility for outpatient dental treatment.  38 U.S.C.A. 
§§  C.F.R. § 4.149 (1998).  As in effect prior to the 
regulatory changes of June 8, 1999, regulations provided 
that, "[l]oss of teeth can be compensably service connected 
only if such loss is, inter alia, 'due to loss of substance 
of body of maxilla or mandible without loss of continuity.'"  
Woodson v. Brown, 8 Vet. App. 352, 354 (1995) (quoting 
38 U.S.C.A. §§  C.F.R. § 4.150 (1998) and citing also 
38 U.S.C.A. §§  C.F.R. § 4.149 (1998)).
 
The new regulations likewise provide that treatable carious 
teeth, replaceable missing teeth, and periodontal disease may 
be considered service-connected solely for purposes of 
establishing eligibility for outpatient dental treatment.  
38 U.S.C.A. §§  C.F.R. § 3.381(a) (2003).  Although the 
language of 38 U.S.C.A. §§  C.F.R. § 4.149 (1998) quoted by 
the United States Court of Appeals for Veterans Claims (CAVC 
or Court) in Woodson has since been deleted from the 
regulations, the principle therein articulated remains intact 
and is embraced by what is now 38 U.S.C.A. §§  C.F.R. § 3.381 
(2003) and by the rating criteria for dental conditions, 
which do not identify a compensable rating for extraction of 
teeth or for periodontal disease.

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court 
noted that when the law controlling an issue changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
"the question arises as to which law now governs."  Id. at 
311.  In that regard, the Court held that:

	[W]here the law or regulation changes after a 
claim has been filed or reopened but before 
the administrative or judicial appeal process 
has been concluded, the version most 
favorable to [the] appellant . . . will apply 
unless Congress provided otherwise or 
permitted the Secretary of [VA] (Secretary) 
to do otherwise and the Secretary did so.

Id. at 313.

In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
overruled Karnas such that the rule set out in that case no 
longer applies in determining when a new regulation is to be 
applied to a pending claim.  See VAOPGCPREC 7-2003, 69 Fed. 
Reg. 25,174 (May 5, 2004).  The current procedure for such a 
determination involves, first, determining whether the 
regulation identifies the types of claims to which it 
applies.  If the regulation is silent, VA must determine 
whether applying the provision to claims that were pending 
when it took effect would produce genuinely retroactive 
effects.  If applying the new provision would produce such 
retroactive effects, VA ordinarily should not apply the new 
provision to the claim.  However, if applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Generally speaking, 
provisions affecting entitlement to only prospective benefits 
do not produce any retroactive effects when applied to claims 
that were pending when the new provision took effect.  Most 
regulations liberalizing the criteria for entitlement to a 
benefit may be applied to pending claims because they would 
affect only prospective relief, and regulations restricting 
the right to a benefit may have disfavored retroactive 
effects to the extent their application to a pending claim 
would extinguish the claimant's right to benefits for periods 
before the statute or regulation took effect.  Id.

In the present case, the Board notes the new regulations 
pertaining to evaluation of dental claims do not identify the 
specific types of claims to which they are to apply (that is 
to say, the regulations do not indicate whether they are to 
be applied to pending claims).  Thus, as noted above, the 
question to be addressed is whether application of those 
regulations to a claim pending at the time of their 
promulgation would produce genuinely retroactive effects.  In 
this case, the Board finds that it would not, at least to the 
extent that the new regulations are liberalizing.  This is so 
because 38 U.S.C.A. § 5110(g) provides that the effective 
date of benefits awarded pursuant to a liberalizing statute 
or regulation may be no earlier than the effective date of 
the statute or regulation.  Hence, the new regulations may 
affect only prospective relief.  Consequently, the Board 
finds that they may be applied to the evaluation of the 
veteran's disability on a forward-going basis, from the 
effective date of the new provisions.  They may not be 
applied to effect an award of increased benefits prior to 
their effective date, however, due to the aforementioned 
restrictions at § 5110(g); nor may they be applied 
retroactively so as to restrict or limit the rating that the 
claimant would otherwise be entitled to under the former 
("old") criteria.  See also VAOPGCPREC 3-2000, 65 Fed. Reg. 
34,531 (May 30, 2000) (indicating that the Board's analysis 
must be based on consideration of all of the material and 
evidence of record, rather than merely the evidence which 
pre-dates or post-dates a pertinent change to VA's rating 
schedule).

The evidence does not show that service connection for 
residuals of periodontal disease is warranted under the old 
or the new regulations.  This is so because the prohibition 
against an award of service connection for compensation 
purposes for periodontal disease has consistently been in 
effect under the old and the new regulations.  Likewise, the 
veteran's missing teeth are clearly replaceable, as evidenced 
by his dentures and his reports that he has no complaints 
about his dentures.  Further, his loss of teeth is due to 
periodontal disease, not due to loss of substance of body of 
maxilla or mandible without loss of continuity.  As the old 
and the new regulations clearly prohibit an award of service 
connection for compensation purposes for periodontal disease, 
replaceable missing teeth and loss of teeth due to 
periodontal disease, the veteran's request for a compensation 
for his current dental condition must be denied.  

The veteran appears to believe that he should be service 
connected for his current dental condition.  Under the 
regulations noted above, periodontal disease, replaceable 
missing teeth, and loss of teeth due to periodontal disease 
may only be service-connected for treatment purposes, not for 
compensation purposes.  When the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Consequently, the Board concludes that 
the veteran's appeal with respect to the issue of entitlement 
to a dental condition for the purpose of compensation, is 
denied on the basis of lack of entitlement under the law.
 
Joint pain

The appellant contends that he has joint pain as a result of 
his service-connected diabetes mellitus which in turn is due 
to exposure to herbicides when he was stationed in the 
Republic of Vietnam during service.  The service medical 
records show that the veteran complained of pain in the right 
knee following injuries in service.  The records also show 
that the veteran reported having cervical disk surgery in 
1989.

During his April 1999 Agent Orange registry examination, the 
veteran reported that he felt stiff all over.  A 
musculoskeletal examination was essentially normal.  A June 
2001 private hospitalization discharge record diagnosed non 
specific diffuse arthralgias.  Private treatment records 
dated in 2001 and 2002 also diagnosed osteoarthritis.  A 
February 2002 VA treatment record assessed arthritis.

During a March 2003 VA joints examination, the veteran 
complained of joint pain in every joint mentioned to him.  
The examiner reviewed the claims folder and noted that 
private treatment records indicated treatment for 
osteoarthritis without confirming X-ray reports.  Examination 
of the joints revealed no deformity, swelling, tenderness, 
redness, or heat.  There was full functional range of motion 
with some voiced discomfort in all joints.  Diagnostic tests 
revealed negative rheumatoid factor.  With the exception of 
the service-connected right thumb, the bones of the hands, 
wrists, elbows, and knees were unremarkable.  The diagnosis 
was osteoarthritis by history.

The Board finds that the preponderance of the evidence is 
against the claim for service connection for joint pain, 
excluding the service-connected right thumb.  First, the 
record does not show that arthritis was manifested to a 
compensable degree within one year of separation from active 
duty; thus arthritis may not be presumed to have been 
incurred during service.  Second, the record does not reveal 
a current joint disability, other than the veteran's service-
connected right thumb disorder.

Other than the service-connected right thumb, arthritis of 
any joint has not been confirmed on X-rays, and there is no 
current diagnosis of other joint disability.  Arthritis must 
be objectively confirmed by X-ray findings.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2003).  Pain alone, without an 
identifiable underlying malady, does not in and of itself 
constitute a disability for which service connection may be 
granted. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999)(appeal dismissed in part, and vacated and remanded in 
part sub nom.), Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  In the absence of competent evidence to 
establish the current presence of a claimed disability, there 
can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 
141 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Third, the claim for service connection for joint pain must 
be denied because the preponderance of the evidence does not 
relate the veteran's current joint pain to service or to 
exposure to herbicides in service or to his service-connected 
diabetes mellitus.  While the Board can appreciate the 
veteran's conviction that his current joint pain must be 
related to his period of service and his exposure to 
herbicides or his service-connected diabetes mellitus, as a 
lay party his opinions on matters of medical diagnosis and 
medical causation are not competent and thus carry no 
probative weight.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1991).

Accordingly, the claim for joint pain must be denied.  In 
reaching this decision, the Board considered the "benefit of 
the doubt" doctrine; however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this matter on that 
basis.  38 C.F.R. § 3.102 (2003).

Elevated triglycerides and cholesterol

A review of the service medical records is silent as to 
laboratory findings referable to the veteran's triglyceride 
or cholesterol levels.  An April 1999 VA Agent Orange 
registry examination assessed hyperlipidemia with elevated 
triglycerides and cholesterol.  In addition, the evidence of 
record does not contain medical evidence of current 
disability associated with his high triglycerides or 
cholesterol other than the veteran's service-connected 
coronary artery disease.  The Board notes that a June 2001 
private hospitalization record noted that the veteran's 
dyslipidemia was a risk factor for the development and 
progression of his service-connected coronary artery disease.  

Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  High triglycerides and high 
cholesterol in and of themselves are not diseases, injuries, 
or disabilities, even though they may be considered a risk 
factor in the development of certain diseases.  In the 
absence of proof of present disability, other than the 
service-connected coronary artery disease, associated with 
the veteran's high triglycerides and high cholesterol, there 
can be no valid claim.  38 U.S.C.A. § 1110 (West 2002).
 
Elevated triglyceride and cholesterol levels represent only 
laboratory findings, and are not actual disabilities in and 
of themselves for which VA compensation benefits are payable.  
See 61 Fed. Reg. 20440, 20445 (May 7, 1996).  The term 
"disability" as used for VA purposes refers to impairment 
of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  Elevated triglycerides and hypercholesterolemia 
do not necessarily cause any impairment of earning capacity 
and are not disease entities.  
 
In sum, the applicable laws and regulations are unambiguous 
and they do not permit a grant of service connection for a 
laboratory finding, absent a showing of related disability by 
disease or injury. As the veteran's claim is lacking in legal 
merit, denial of the claim advanced by operation of law is 
required.  Sabonis v. Brown, 6 Vet. App. 426 (1994).




ORDER

Claims for entitlement to service connection for a dental 
disorder, a disorder manifested by joint pain, and a disorder 
manifested by elevated triglycerides and cholesterol are 
denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



